This office action is in response to the amendment and remarks filed on 07/14/2021.  Claims 1, 2 and 4-14 are currently pending and being examined.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 8 and 10-14 have been considered but are moot in view of the new grounds of rejection presented in detail below. Since the examiner has applied new grounds of rejection, this office action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 10-14 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Pidcock et al. (US 8,365,531).


    PNG
    media_image1.png
    449
    653
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    449
    653
    media_image2.png
    Greyscale


In regards to Independent Claim 1, and with particular reference to Figures 1, 2 and 4, Pidcock discloses a fuel spray nozzle 17 for a combustor 105 in a gas turbine engine 101, the fuel spray nozzle comprising:  5
a primary atomiser 8 configured to discharge a primary flow of swirled atomised fuel (in channel 12) along and around a fuel spray nozzle axis 2, the primary atomiser comprising a primary outer air swirler 20 disposed radially outwardly of a primary fuel pre-filmer channel 16; 
a secondary atomiser 44 around the primary atomiser 8 comprising a secondary inner 10air swirler 42 configured to swirl flow along a secondary inner air channel 38, the secondary 
a primary outer air channel (26 or 22) is defined between the primary outer air swirler 20 and the secondary inner air swirler 38;  
15the secondary inner air swirler 42 comprises a splitter wall 28 configured to separate swirling flow in the secondary inner air channel 38 from the primary flow of atomised fuel (either in channel 12 or 22); and 
wherein the secondary inner air swirler 42 comprises a primary cap wall (refer to marked-up figure 4 above) integral with and extending radially inwardly from the splitter wall to direct flow from the primary 20outer air channel 22 inwardly towards the fuel spray nozzle axis.
wherein the primary cap wall comprises (i) a conical wall configured to direct flow from the primary outer air channel towards the fuel spray nozzle axis, and (ii) a radially-extending wall between the splitter wall and the conical wall, as shown in the marked-up figure 4 above.

Regarding dependent Claim 2, Pidcock discloses wherein the splitter wall comprises a conical portion extending with a radially outward component along a downstream direction along the fuel spray nozzle axis, as shown in the marked-up figure 4 above.
Regarding dependent Claim 8, Pidcock discloses wherein the conical wall of the primary cap wall comprises cooling holes 60 for cooling the primary cap wall, as shown in the marked-up figure 4 above.
Regarding dependent Claim 10, Pidcock discloses wherein the primary atomiser 20comprises an inner primary swirler (shown but not labeled, supported by component 4) 
Regarding dependent Claim 11, Pidcock discloses wherein the secondary atomiser 25comprises an outer secondary swirler 54 radially outwardly of a secondary fuel pre-filmer channel 50, the outer secondary swirler configured to swirl a flow of air into the path of flow from the secondary inner air swirler.
Regarding dependent Claim 12, Pidcock discloses a combustor 105 comprising a fuel spray nozzle 17 in accordance with claim 1.
Regarding dependent Claim 13, Pidcock discloses a gas turbine engine 101 comprising a combustor in accordance with claim 12.
Regarding dependent Claim 14, Pidcock discloses (refer to marked-up figures 4 above) wherein: the splitter wall includes an annular portion upstream of the radially-extending wall of the primary cap wall; and the radially-extending wall extends radially inward from the annular portion.
Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/Primary Examiner, Art Unit 3741